In an action inter alia for a divorce, plaintiff (1) appeals from a judgment of the Supreme Court, Queens County, entered January 28, 1972, which, after a nonjury trial, dismissed the complaint and awarded defendant an additional counsel fee of $1,250, and (2) further appeals, as limited by his brief, from so much of an order of the same court, entered May 16, 1972, as, on reargument, adhered to the determination in a prior order of said court, entered April 28, 1972, adjudging him in contempt of court for failure to pay said additional counsel fee. Judgment modified, on the facts, by reducing the award of additional counsel fees to $750. As so modified, judgment affirmed, without costs. Order of May 16, 1972 modified, on the facts, by inserting immediately after the decretal provision therein adhering to the determination in the order of April 28, 1972, the following: “except that the amount of $1,250, wherever it appears in the decretal provisions of the order entered April 28, 1972, is reduced to $750”. As so modified, order of May 16, 1972 affirmed insofar as appealed from, without costs. In our opinion, the award of additional counsel fees was excessive to the extent indicated herein. Latham, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.